DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
The examiner thanks the applicant for noting that the restriction requirement does not address claims 38-43.

The examiner further notes that claims 38 and 43 are generic claims applicable to all groups.

The examiner herein complete the restriction requirement of 08/20/2021 so as to encompass:
Group VIII, claims 1 and 39, directed to temperature detection in a cryopreservation apparatus 
Group IX, claims 1 and 40-42, directed to ice detection in a cryopreservation apparatus 

The examiner also points out that claim 28 is missing.

Applicant's election with traverse of Group II in the reply filed on 08/20/2021 is acknowledged.  The traversal is on the ground(s) that the search for the seven (and more) identified groups would not pose an undue burden on the examiner.  This is not found persuasive because the groups of invention do not form a single general inventive concept. Also, the search for one group would not yield results for the remainder groups as the groups of inventions are recognized to have divergent subject matter (see details on the restriction requirement). Furthermore, each inventions requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). A search for a rod tapping device does not commensurate in scope with a search for an actuating piston, a paddle or propeller, a guide rail and roller, an ultrasound device, a temperature sensing device, an ice sensing device, etc… in view of the above, the requirement is still deemed proper and is therefore made FINAL.


Claims 2-8, 12-27, and 29-37, and 39-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Status of Claims
Claims 1-27 and 29-43 are currently pending in the application.
Claims 2-8, 12-27, and 29-37, and 39-42 are withdrawn from further consideration
Claims 1, 9-11, 38, and 43 are being examined herein.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2019 and 08/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

The claims call for the limitation “actuating element” (see at least claim 9). The specification fails to provide clear support for said “actuating element”. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below for more details, and MPEP, 37 CFR 1.75(d)(1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	actuating element in claim 9

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation “actuating element”, which is indefinite as it is unclear which particular structure the applicant is referring to as “actuating element”. The specification is devoid of adequate structure for the claimed actuating element. There is no disclosure of any particular structure, either explicitly or inherently, that is used as an actuating element to control the movement of the piston. The use of the term “actuating element” is not adequate structure for performing the control function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many structures capable of being named “actuating element”, such as a handle, a controller, a processor, etc… The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 10 calls for the limitation “a fluid”, which renders the claim indefinite as it is unclear if two distinct fluids are required to practice the invention. Is an additional fluid provided on top of the non-Newtonian fluid previously required in claim 1?

As best understood by the examiner, a single cryopreservation fluid is provided to the device of the applicant. Thus, for examination purposes, “a fluid” in claim 10 will be interpreted as the non-Newtonian fluid previously recited.

Claim(s) 10-11 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 38, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhr (US 20140260346 A1).


Regarding claim 1:
Fuhr discloses an apparatus for preventing the formation of ice crystals during a cryopreservation process (Fig. 5A-C, [0091]), the apparatus comprising: 
a housing (Fig. 5A-C) for a container #10 containing a biological sample #1 and a non-Newtonian fluid #3 as a cryopreservation medium ([0143] and claim 24); and 
a device #20 for inducing a change in viscosity of the cryopreservation medium ([0089]: pressure screws #21 of device #20 increases the pressure in the internal space 11. an increase in pressure inherently causes a reduction in viscosity. This fact is evidenced by Erdis (US 20090098577 A1). See at least [0022]).

Regarding claim 9:
Fuhr further discloses wherein the device comprises a piston #21 (Note: #21 is a screw that moves back and forth to apply pressure. Thus, #21 is correctly interpreted as a piston as per the Merriam-Webster definition of piston) for applying a force to the biological sample in the container ([0089]); and an actuating element (see head of #20 operable to rotate screw #21) coupleable to the piston to move the piston within the container ([0089]).

Regarding claim 10:
Fuhr further discloses wherein a volume in the container between the piston and the biological sample is filled with a fluid (see Fig. 5, [0089] and [0143]).

Regarding claim 11:
Fuhr further discloses wherein the fluid is a liquid ([0143]).

Regarding claim 38:
Fuhr further discloses wherein the device for inducing a change in viscosity of the cryopreservation medium induces shear thickening and/or shear thinning in the cryopreservation medium (see rejection of claim 1 above. A change in the viscosity of the fluid due to increased pressure causes shear thickening and/or shear thinning).

Regarding claim 43:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 43, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Thorne (US 9417166 B2), Jackson (US 20070114488 A1) discloses cryogenic fluid compositions, including non-Newtonian fluids.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763